Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11, 13 through 17 and 19 through 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2016/0098100) in view of Okumura (2015/0041302) and Pant (2019/0332392).

With regard to claims 9 and 15, Chang discloses a memory device having instructions stored thereon that, upon execution by a controller of a mouse, cause the mouse ([0036] “The processor 123 may … calculate a movement …” wherein the office finds a calculating processor necessarily discloses a memory in which the program directing the processing steps is stored) to:
		in response to detection of a force against a top surface of the mouse, determine the mouse is in a mouse mode of operation and perform at least one of: (a) identify a primary click if the force is equal to or greater than a first threshold and smaller than a second threshold; or (b) identify a secondary click if the force is equal to or greater than the second threshold ([0050] “… the finger detection module 13 may detect the click event … using a left key 131, a right key 132 and a roller 133 (as shown in FIG. 2B) of the conventional mouse, and the processor 123 then relatively controls a host 82 to display the corresponding operation on a display device 81, e.g. functions including the icon selection, screen scrolling …” wherein the office considers Chang’s finger detection module detecting the click event as corresponding with the claimed detection by the touch sensor of a force against the top surface and considers Chang’s processor controlling the host to display the corresponding operation such as icons selection as corresponding with the claimed determining the mouse is in a mouse mode), wherein the top surface comprises a touch-sensitive surface configured to accommodate a single human finger ([0006] “In order to allow the mouse device to be carried easily, the industry has proposed a mini-mouse as shown in FIG. 1B. This kind of mini-mouse has a width smaller than 4 cm in order to be operated by a single finger thereon”); and
		in response to detection of radial movement around a base of the mouse ([0041] “… the optical mini-mouse 6 … includes a plurality of image sensors respectively configured to detect a rotation direction of the optical mini-mouse 6 with respect to the work surface S, and identify a rotation mode according to the rotation directions detected by different image sensors”), determine that the mouse is in a wheel mode of operation, and translate a rotation of the mouse into a rotation items in a radial menu rendered on a display ([0060] “… the rotation calculated by the optical mini-mouse 1 may be used to control two-phase parameters that have two changing direction, such as volume, zooming and scrolling”).
	The office finds no specific disclosure in Chang wherein the rotation items are items displayed through Graphical User Interface (GUI) or wherein the touch sensitive surface comprises a touch-sensitive dish.  Okumura discloses the touch sensitive surface comprises a touch-sensitive dish ([0116] “… the shape of the touch sensor of the present invention is not limited to the hemispherical shape, and various three-dimensional shapes such as a cylindrical shape, a curved plate shape, and a dish shape are possible”).
	The office finds combining Chang and Okumura would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Chang discloses a touch sensitive surface, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Okumura also discloses a touch sensitive surface, a "comparable" device, which has been improved by including the touch sensitive surface comprising a touch-sensitive dish.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Okumura's known technique of including the touch sensitive surface comprising a touch-sensitive dish in the same way in Chang.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chang and Okumura, the combination would, therefore, yield predictable results.
	The office finds no specific disclosure in the combination of Chang and Okumura wherein the rotation items are items displayed through Graphical User Interface (GUI).  Pant discloses the item in a radial menu is rendered by an Information Handling System (HIS) via a Graphical User Interface (GUI) in a display ([0045] “In one embodiment, the boot service may display a text command on a display screen of the IHS asking the user to enter some form of input via an input device of the IHS, such as a keyboard, touch screen, touch pad, microphone, biometric scanner, etc. In some cases, the requested input may be as simple as a key press on a keyboard or touch screen, a click/scroll on a mouse …”).  
	The office finds combining Chang, Okumura and Pant would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chang and Okumura discloses a touch sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Pant also discloses a touch sensor, a "comparable" device, which has been improved by including a mouse being coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the primary click conveys a selection of a graphical user interface (GUI) item rendered by the IHS via the display.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Pant's known technique of including a mouse being coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the primary click conveys a selection of a graphical user interface (GUI) item rendered by the IHS via the display in the same way in the combination of Chang and Okumura.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chang, Okumura and Pant, the combination would, therefore, yield predictable results.

With regard to claim 16, Chang discloses the top surface comprises a touch-sensitive, round dish configured to accommodate a single human finger ([0006] “In order to allow the mouse device to be carried easily, the industry has proposed a mini-mouse as shown in FIG. 1B. This kind of mini-mouse has a width smaller than 4 cm in order to be operated by a single finger thereon”). 

With regard to claims 11 and 17, Chang discloses the mouse identifies the primary click if the force is equal to or greater than the first threshold at a first instant and smaller than the first threshold at a second instant, without reaching the second threshold between the first and second instants ([0051] “… the finger detection module 13 may detect the finger click (e.g. single click, double click or multiple click)” wherein the office considers Chang’s finger’s downward motion of the first tap of the double click as corresponding with the force being equal to or greater than the first threshold at the instant of the downward finger motion, considers Chang’s upward motion of the finger at the release of the first click as corresponding with the force being smaller than the first threshold at the second instant and considers the second click occurring after the second instant).   

With regard to claims 13, 19 and 21, the office finds no specific disclosure in the combination of Chang and Okumura wherein the mouse is coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the primary click conveys a selection of a graphical user interface (GUI) item rendered by the IHS via the display.  Pant discloses the mouse is coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the primary click conveys a selection of a graphical user interface (GUI) item rendered by the IHS via the display ([0045] “In one embodiment, the boot service may display a text command on a display screen of the IHS asking the user to enter some form of input via an input device of the IHS, such as a keyboard, touch screen, touch pad, microphone, biometric scanner, etc. In some cases, the requested input may be as simple as a key press on a keyboard or touch screen, a click/scroll on a mouse …”).  
	The office finds combining Chang, Okumura and Pant would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chang and Okumura discloses a touch sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Pant also discloses a touch sensor, a "comparable" device, which has been improved by including a mouse being coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the primary click conveys a selection of a graphical user interface (GUI) item rendered by the IHS via the display.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Pant's known technique of including a mouse being coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the primary click conveys a selection of a graphical user interface (GUI) item rendered by the IHS via the display in the same way in the combination of Chang and Okumura.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chang, Okumura and Pant, the combination would, therefore, yield predictable results.

With regard to claims 14 and 20, the office finds no specific disclosure in the combination of Chang and Okumura wherein the mouse is coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the secondary click invokes a menu associated with a graphical user interface (GUI) item rendered by the IHS via the display.  Pant discloses the mouse is coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the secondary click invokes a menu associated with a graphical user interface (GUI) item rendered by the IHS via the display ([0045] “In one embodiment, the boot service may display a text command on a display screen of the IHS asking the user to enter some form of input via an input device of the IHS, such as a keyboard, touch screen, touch pad, microphone, biometric scanner, etc. In some cases, the requested input may be as simple as a key press on a keyboard or touch screen, a click/scroll on a mouse …” wherein the office broadly finds Pant’s unspecified “click/scroll on a mouse” includes the claimed secondary click).  
	The office finds combining Chang, Okumura and Pant would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chang and Okumura discloses a touch sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Pant also discloses a touch sensor, a "comparable" device, which has been improved by including a mouse being coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the secondary click invokes a menu associated with a graphical user interface (GUI) item rendered by the IHS via the display.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Pant's known technique of including a mouse being coupled to an Information Handling System (IHS), wherein the IHS is coupled to a display, and wherein the secondary click invokes a menu associated with a graphical user interface (GUI) item rendered by the IHS via the display in the same way in the combination of Chang and Okumura.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chang and Okumura and Pant, the combination would, therefore, yield predictable results.


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang, Okumura and Pant in view of Westerman (2010/0117963).  

With regard to claims 12 and 18, the office finds no specific disclosure in the combination of Chang, Okumura and Pant wherein the mouse identifies the primary click as a click-and-drag command if a movement sensor coupled to the controller detects, between the first and second instants, movement equal to or greater than a threshold.  Westerman discloses the mouse identifies the primary click as a click-and-drag command if a movement sensor coupled to the controller detects, between the first and second instants, movement equal to or greater than a threshold ([0031] “A swipe gesture can be generated that involves all three fingers or a subset thereof, as in FIGS. 2a and 2b, performing lateral motions on a mouse surface to cause the computing system to execute a swipe operation (322)”).
	The office finds combining Chang, Okumura, Pant and Westerman would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chang , Okumura and Pant discloses a touch sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Westerman also discloses a touch sensor, a "comparable" device, which has been improved by including the mouse identifying the primary click as a click-and-drag command if a movement sensor coupled to the controller detects, between the first and second instants, movement equal to or greater than a threshold.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Westerman's known technique of including the mouse identifying the primary click as a click-and-drag command if a movement sensor coupled to the controller detects, between the first and second instants, movement equal to or greater than a threshold in the same way in the combination of Chang, Okumura and Pant.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chang, Okumura, Pant and Westerman, the combination would, therefore, yield predictable results.


Allowable Subject Matter
Claims 1 through 8 recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1 recites allowable subject matter because, 
	although Chang discloses a mouse (Figure 3, #1), comprising: 
	a top surface (Figure 3, support for #13), 
	a touch sensor coupled to the top surface (Figure 3, #13), 
	a base (Figure 3, 1BS), 
	a radial movement sensor coupled to the base [0048], 
	a controller coupled to the touch sensor and the radial movement sensor (Figure 3, #123), 
	a memory coupled to the controller ([0036] “The processor 123 may … calculate a movement …” wherein the office finds a calculating processor necessarily discloses a memory in which the program directing the processing steps is stored), and 
	a casing that houses the top surface, the touch sensor, the base, the radial movement sensor, the controller, and the memory ([0028] “The optical mini-mouse 1 … includes a mouse case …”), the memory having instructions stored thereon that, upon execution by the controller, cause the mouse to: 
		in response to detection, by the touch sensor, of a force against the top surface, determine that the mouse is in a mouse mode of operation and: (a) identify a primary click if the force is equal to or greater than a first threshold and smaller than a second threshold, or (b) identify a secondary click if the force is equal to or greater than the second threshold ([0050] “… the finger detection module 13 may detect the click event … using a left key 131, a right key 132 and a roller 133 (as shown in FIG. 2B) of the conventional mouse, and the processor 123 then relatively controls a host 82 to display the corresponding operation on a display device 81, e.g. functions including the icon selection, screen scrolling …” wherein the office considers Chang’s finger detection module detecting the click event as corresponding with the claimed detection by the touch sensor of a force against the top surface and considers Chang’s processor controlling the host to display the corresponding operation such as icons selection as corresponding with the claimed determining the mouse is in a mouse mode), wherein the top surface comprises a touch sensitive surface configured to accommodate exclusively a single human finger ([0006] “In order to allow the mouse device to be carried easily, the industry has proposed a mini-mouse as shown in FIG. 1B. This kind of mini-mouse has a width smaller than 4 cm in order to be operated by a single finger thereon”); and 
		in response to detection, by the radial movement sensor, of radial movement of the casing ([0041] “… the optical mini-mouse 6 … includes a plurality of image sensors respectively configured to detect a rotation direction of the optical mini-mouse 6 with respect to the work surface S, and identify a rotation mode according to the rotation directions detected by different image sensors”), determine that the mouse is in a wheel mode of operation and translate a rotation of the casing into a rotation of an item in a radial menu ([0060] “… the rotation calculated by the optical mini-mouse 1 may be used to control two-phase parameters that have two changing direction, such as volume, zooming and scrolling”), and 
	although Pant discloses the item in a radial menu is rendered by an Information Handling System (HIS) via a Graphical User Interface (GUI) in a display based on the calibration ([0045] “In one embodiment, the boot service may display a text command on a display screen of the IHS asking the user to enter some form of input via an input device of the IHS, such as a keyboard, touch screen, touch pad, microphone, biometric scanner, etc. In some cases, the requested input may be as simple as a key press on a keyboard or touch screen, a click/scroll on a mouse …”), 
	none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest calibrating the mouse using lateral sensors on the casing to determine a position of a finger on the top surface of the mouse.  

Claims 2 through 8 recite allowable subject matter because they are claims dependent upon independent claim 1.  


Response to Arguments
Applicant's arguments with respect to claims 9 and 11 through 21 have been considered but are not persuasive.  Since the previous office actions states the reason claims 1 through 8 are allowable is because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest calibrate the mouse using lateral sensors on the casing to determine a position of a finger on the top surface of the mouse, and since amended claims 9 and 11 through 21 fail to include calibrate the mouse using lateral sensors on the casing to determine a position of a finger on the top surface of the mouse, the office does not find claims 9 and 11 through 21 allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7 AM to 6 PM Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622